Citation Nr: 0525210	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to February 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, denied 
entitlement to service connection for diabetes mellitus Type 
II, and also reopened a claim of entitlement to service 
connection for PTSD and confirmed and continued the previous 
denial as to that claim.  

On August 13, 2004, the Board issued a decision which denied 
entitlement to service connection for diabetes mellitus and 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for PTSD.  The veteran thereafter appealed 
the August 2004 Board decision to the Court.  In March 2005, 
the Secretary of Veterans Affairs, by and through the Office 
of the General Counsel, and the appellant, represented by an 
attorney, filed a Joint Motion for Remand.  The Joint Motion 
requested that the Court vacate and remand for readjudication 
the Board's August 2004 decision, and that the matter be 
remanded to the Board to ensure that VA met its duty to 
assist the veteran pursuant to section 5103A of The Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096.  By an Order dated in March 2005, the Court 
granted the Joint Motion, and the case was thereafter 
returned to the Board.

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.

REMAND

In February 2004, the veteran testified before a Veterans Law 
Judge (VLJ), and a copy of the hearing transcript was placed 
in the claims file.  In March 2005 the Board notified the 
veteran that the VLJ who had conducted the hearing was no 
longer employed at the Board.  The law requires that the 
Veterans Law Judge who conducts a hearing on an appeal must 
participate in any decision made on that appeal.  
Accordingly, the veteran was notified that he had a right to 
another Board hearing and asked to clarify whether he desired 
to attend another hearing.  

In April 2005 the veteran's signed statement that he wishes 
to attend a hearing before a VLJ at the VA Regional Office 
was received.  Therefore, the Board finds that this matter 
should be REMANDED to schedule the veteran for a Travel Board 
hearing.  See 38 C.F.R. § 20.704 (2004). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a Board 
hearing at the RO before a Veterans Law Judge as 
per the veteran's request.  Appropriate 
notification should be given to the appellant 
and his attorney, and such notification should 
be documented and associated with the claims 
folder. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

